Citation Nr: 1824198	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-19 847A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Whether new and material evidence has been received to reopen the issue of whether the Veteran's character of discharge for the period of service from November 8, 1989 to July 20, 2001 is a bar to Department of Veterans Affairs (VA) compensation benefits.  

2.  Whether the Veteran's character of discharge for the period of service from November 8, 1989 to July 20, 2001 is a bar to VA compensation benefits.

4.  Whether there was clear and unmistakable error (CUE) in the December 2004 administrative decision that determined that the character of discharge for the period of service from November 8, 1989 to July 20, 2001 is a bar to VA benefits.

5.  Whether new and material evidence has been received to reopen the claim for service connection for depression.

6.  Entitlement to service connection for acquired psychiatric disorder, claimed as depression.

7.  Entitlement to service connection for a left arm disorder, to include as secondary to service-connected residuals of cervical spine injury with degenerative changes.

8.  Entitlement to service connection for left leg disorder, to include as secondary to service-connected residuals of injury of the lumbar spine.

9.  Entitlement to service connection for a headache disorder.

10.  Entitlement to an initial rating in excess of 20 percent for right upper extremity radiculopathy.

11.  Entitlement to an initial rating in excess of 20 percent for right lower extremity radiculopathy.

12.  Entitlement to a rating in excess of 20 percent for residuals of cervical spine injury with degenerative changes.

13.  Entitlement to a rating in excess of 20 percent for residuals of injury of the lumbar spine.

14.  Entitlement to an effective date earlier than September 22, 2014, for the award of service connection for right upper extremity radiculopathy.

15.  Entitlement to an effective date earlier than September 22, 2014, for the award of service connection for right lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney-at-Law




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1985.  He had additional active service from September 1985 to July 2001 and was dishonorably discharged.  As discussed below in greater detail, VA determined that the character of service for the period from November 8, 1989 to July 20, 2001 is a bar to VA benefits.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2011 administrative decision of the VA Regional Office in Indianapolis, Indiana, which determined that new and material evidence had not been received to reopen the the RO's previous December 2004 determination on the character of discharge for the for the period of service from November 1989 to July 2001.  The Veteran appealed this decision, alleging CUE in the December 2004 decision.

In addition, the Veteran also appealed a March 2015 rating decision from the VA Evidence Intake Center in Newman, Georgia, which denied the application to reopen the claim for service connection for depression, denied service connection for headaches, a left arm disorder, and a right arm disorder, granted service connection for right upper and right lower extremity radiculopathy, and denied ratings in excess of 20 percent for cervical spine injury with degenerative changes and residuals of injury of the lumbar spine.

The Board notes that the RO initially determined in a December 2004 administrative discharge that the character of discharge for the period of service from November 1989 to July 2001 was a bar to VA compensation benefits.  The Veteran did not appeal the December 2004 decision, and the decision thus became final.  See 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

Since that decision, new and material evidence has been associated with the claims file; in particular, the Veteran has submitted additional argument and contentions not previously of record as to why he should have a longer period of creditable service for VA compensation purposes.  Accordingly, this claim is reopened.

In addition, the service-connection claim for depression was initially denied in a March 2005 rating decision.  The Veteran did not appeal the March 2005 decision or submit new and material evidence within one year of the decision, and the decision thus became final.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

Since that decision, new and material evidence has been associated with the claims file; in particular, additional VA examination reports and a September 2016 mental disorders disability benefits questionnaire with opinion relating the diagnosed disorder to service.  Accordingly, this claim is reopened.

While the Veteran initially requested a Board hearing in this matter, he subsequently cancelled his February 2018 hearing and has not requested rescheduling.  The Board will accordingly proceed with a decision in this matter.

The issues of entitlement to service connection for left arm, left leg, and headache disorders, and entitlement to increased rating for cervical spine, lumbar spine, right upper extremity radiculopathy and right lower extremity radiculopathy disorders, along with the claims for earlier effective dates, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed December 2004 administrative decision, the RO determined that the character of discharge for the period of service from November 1989 to July 2001 is a bar to VA compensation benefits.

2.  The evidence received since the December 2004 administrative decision relates to an unestablished fact regarding whether the character of discharge for the period of service from November 1989 to July 2001 is a bar to VA compensation benefits.

3.  The Veteran was discharged from service in 2001 by reason of the sentence of a general court-martial. 

4.  The Veteran was not insane at the time he committed the offenses in service.

5.  At the time of the December 2004 administrative decision, the correct facts as they were known at the time were before the RO, and there is no showing that the RO misapplied the existing statutory or regulatory provisions with regard to whether the character of discharge for the period of service from November 1989 to July 2001 is a bar to VA compensation benefits.

6.  In an unappealed March 2005 rating decision, the RO denied the service-connection claim for depression.

7. The evidence received since the March 2005 rating decision relates to an unestablished fact necessary to substantiate the service-connection claim for depression.

8.  An acquired psychiatric disorder, diagnosed as major depressive disorder, had its onset in service.


CONCLUSIONS OF LAW

1. The December 2004 administrative decision that determined that the character of discharge for the period of service from November 1989 to July 2001 is a bar to VA compensation benefits is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104(a), 20.1103 (2017).

2. New and material evidence sufficient to reopen the Veteran's claim of whether the character of discharge for the period of service from November 1989 to July 2001 is a bar to VA compensation benefits has been submitted; the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The Veteran's character of discharge for the period of service from November 1989 to July 2001 is a bar to VA compensation benefits for that period. 38 U.S.C. § 5303 (2012); 38 C.F.R. § 3.12 (2017). 

4.   The December 2004 RO administrative decision does not contain clear and unmistakable error with respect to whether the character of discharge for the period of service from November 1989 to July 2001 is a bar to VA compensation benefits. 38 U.S.C. §§ 5109A, 7104 (2012); 38 C.F.R. § 3.105(a) (2017).

5.  The March 2005 rating decision denying service connection for depression is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104(a), 20.1103 (2017).

6. New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for depression has been submitted; the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

7.  The criteria for service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder, have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Character of Discharge

VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable. 38 U.S.C. § 5303; 38 C.F.R. § 3.12(a).

Congress has prescribed in 38 U.S.C. § 5303(a) that a discharge or release from service as a result of a sentence of a general court-martial "shall bar all rights of such persons under laws administered by the Secretary based upon the period of service from which discharged or dismissed."  38 U.S.C. § 5303(a); see also 38 C.F.R. § 3.12.

The only defense to the statutory bar arises when it is established that the individual was insane at the time of the commission of the offense leading to the court-martial and discharge.  38 U.S.C. § 5303(b); 38 C.F.R. § 3.12(b). 

According to 38 C.F.R. § 3.354(a), an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides. 

38 C.F.R. § 3.354(b) provides when a rating agency is concerned with determining whether an appellant was insane at the time he committed an offense leading to his court-martial, discharge or resignation (38 U.S.C. § 5303(b)), it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in paragraph (a) of this section. See also VAOPGCPREC 20-97 (holding that the term "constitutionally psychopathetic" was synonymous with psychopathetic personality (antisocial personality disorder).  Consulting various well-accepted legal authority, General Counsel also noted that the term insanity was more or less synonymous with "psychosis."  See Zang v. Brown, 8 Vet. App. 246, 254 (1995) (finding that insanity must be due to a "disease" or that a claimant "did not know or understand the nature or consequences of his act or that what he was doing was wrong").

The Veteran's service personnel records reflect that he initially entered service on a four-year contract in August 1980.  He was eligible for separation in August 1984, and extended the contract and was discharged in August 1985.  He enlisted again in September 1985.  He had several reenlistments and extensions with continuous service.

There are two DD214s, Certificates of Release or Discharge from Active Duty, of record.  The first lists active service from August 1980 to August 1985.

The second DD214 lists active service from September 1985 to July 2001.  In Block 18-Remarks-"continuous honorable active military service from 20 September 1980 through 28 July 1995" is noted.  In a section designated Special Additional Information, Block 24-Character of Service-a dishonorable discharge is indicated.  The Narrative Reason for Separation is "Court Martial (Other)" with time lost during this period from January 1997 to July 2000.

The Veteran's service personnel records include a general court martial report reflecting that the Veteran was found guilty of several charges involving indecent acts upon a minor which occurred from approximately 1991 to 1996, though he was also found not guilty of several charges.  He was sentenced in January 1997 with a dishonorable discharge, forfeiture of 1 year of pay, reduction in rank, and confinement for 4 years.  He was released from confinement in July 2000 and remained in service until discharge in July 2001.  

An inquiry to the National Personnel Records Center, VA Form 21-3101, Request for Information, reflects that the Veteran enlisted for 4 years in August 1980, and extended service to August 1985 with no time lost.  He was honorably discharged in September 1985, and enlisted the following day for 1 year.  He reenlisted in November 1985 for 4 years, and was scheduled for honorable discharge on November 7, 1989.  In October 1989, he reenlisted for 6 years with honorable discharge on July 27, 1995 with no time lost.  He reenlisted in July 1995, and was dishonorably discharged in July 2001. 

In an administrative decision dated in December 2004, the RO concluded that the Veteran's military service from September 1980 to November 7, 1989 was considered to be under honorable conditions.  However, his service from November 8, 1989 through discharge in June 2001 was dishonorable and a bar to benefits.  The date of November 1989 was based upon the Veteran's last enlistment date.

The Veteran contends that Block 18-Remarks on his DD214 indicated "continuous honorable active military service from 20 September 1980 through 29 July 1995" and this notation should be honored.  He also notes that, in addition, the Special Additional Information section, Block 29- Dates of Time Lost During This Period lists "31 January 1997 through 27 July 2000" related to his court marital.  He argues that his creditable service should thus be through January 1997 or at least through July 1995.

While the appellant's references to his DD214 are correct, these notations are in essence secondary references and are not probative.  In fact, his DD214, under Block 24, also shows that the character of discharge is "DISHONORABLE," with a narrative reason for separation as "Court Martial (Other)."  

The order of the Veteran's court martial clearly states that this period of service was dishonorable.  The Board finds that the order of court martial is controlling, as the DD214 is internally contradictory, and as the order of court martial is in fact the primary source with respect to the sentence imposed, i.e. dishonorable discharge, confinement for 4 years, forfeiture of all pay, and reduction to the grade.

The weight of the evidence establishes that the Veteran was sane during his period of service.  Although, as discussed below in greater detail, the Veteran was diagnosed and treated for adjustment disorder and depression during service, or some other acquired psychiatric disability, the evidence does not demonstrate that the he was insane as defined by 38 C.F.R. § 3.354(a).  In sum, the evidence does not indicate that the Veteran was suffering from psychosis or was insane during the relevant period of service.  Nor has the Veteran made such allegation.  

The Board has reviewed a Request for Clemency that was submitted in May 1997; however, the Veteran does indicated that he was insane at the time of the commission of the offense leading to the court martial.  The Veteran expressed that the was found not guilty of four of the six specifications (and that the court members did not accept the full language of allegations of the charges for which he was found guilty), that his accuser was troubled and not truthful in the allegations, and that certain witnesses should not have been allowed to testify during his trial.  The Veteran noted that his suicide attempt around the time of the allegations stemmed from severe depression from stress at work that had been present since 1991, and not the allegations themselves.  Again, severe depression, but not insanity, was alleged.  In addition, while he reported that he was not coherent and was mentally manipulated during questioning leading up to the trial, he at no time indicated that he was insane during the events leading to the court martial.  
 
The Board further notes that the Veteran's character of discharge has not been upgraded at any time by his service department, by any discharge review board, or by a Presidential directive.  As such, an exception to the bar of VA benefits under 38 C.F.R. § 3.12(g), (h) is not applicable.

Therefore, the Board concludes that his discharge for the period of service from November 8, 1989 through July 20, 2001, for purposes of entitlement to VA benefits, is considered to have been under dishonorable conditions and he is barred from VA compensation benefits for this period.  38 U.S.C. § 5303; 38 C.F.R. §§ 3.12(d)(4), 3.360.

II.  CUE

In addition, the Veteran contends that there was clear and unmistakable error in the RO's December 2004 determination.  In particular, he alleges that the RO mistakenly disregarded the notations of honorable service on his DD214 in rendering their determination.

Previous determinations which are final and binding will be accepted as correct in the absence of CUE. Where evidence establishes such error, the prior decision will be reversed or amended. 38 U.S.C. §§ 5109A, 7111; 38 C.F.R. §§ 3.105, 20.1400.

In Fugo v. Brown, 6 Vet.App. 40 (1993), the Court stated that CUE is a very specific and rare kind of error.  Id. at 43.  The Court noted that CUE is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Id.  

The Court has propounded a three-prong test to determine whether clear and unmistakable error is present in a prior determination:  "Either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied;" (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

The Court has also held that allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE. 

CUEs "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  The claimant must assert more than a disagreement as to how the facts were weighed or evaluated.  Id.  

The Veteran has contended that the RO did not properly consider that his DD214 has his dates of service from September 20, 1985 to July 20, 2001, and that it was error for VA to not consider the DD214 notation of continuous honorable active military service from September 1980 to July 1997, and that lost time was not noted until January 1997 until July 2000.

Review of the December 2004 administrative decision reveals that the RO considered the Veteran's DD214, military service records, findings from the Veteran's discharge, to include findings of the General Court Martial, and medical records and correspondences.

The above discussion of the evidence and arguments reflects that a finding of CUE in the December 2004 administrative decision is not warranted.  In essence, the Veteran is arguing that certain notations on his DD214 were not adequately considered.  Here, the RO specifically indicated that the Veteran's DD214 was reviewed, however, the service department's determination of dishonorable discharge and court martial sentencing was found to be more probative.  Disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed error during the adjudication process.  See Luallen, 8 Vet. App. at 96.

The Veteran has not made any other specific allegation of CUE in the December 2004 administrative decision.  To the extent that he disagrees with the allegations from the court martial, the witness testimony, and findings of the court martial, such arguments do not relate to the RO's administrative decision and accordingly do not amount to CUE.

In conclusion, the Board finds that the Veteran has not made any specific allegation that either the correct facts were not before the RO at the time of the December 2004 administrative decision, or that the law in existence at that time was misapplied. The Board again notes that a CUE claim must involve a contention that, based on a particular error in application of law or fact, an error undebatably occurred. As the Veteran has not satisfied the first prong of the applicable test for determining whether CUE is present, his claim cannot succeed.

For the foregoing reasons, the Board finds there was no CUE in the December 2004 administrative decision.  The benefit-of-the-doubt doctrine is inapplicable to CUE motions, and this CUE motion must therefore be denied.  Andrews v. Principi, 18 Vet. App. 177, 186 (2004) (citing Russell, 3 Vet. App. at 313) (it is well established that the benefit-of-the-doubt doctrine can never be applicable in assessing a CUE claim because the nature of such a claim is that it involve more than a disagreement as to how the facts were weighed or evaluated).


III.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b).  The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C. § 1101. With respect to the current appeal, that list includes psychoses.  See 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychoses, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that is is entitled to service connection for an acquired psychiatric disorder.

The Veteran's service treatment records indicate that the Veteran sought treatment related to psychiatric difficulties.  In May 1984, the Veteran was brought to the emergency room due to a suicide gesture, after which he had become disorderly, combative and self-destructive.  He described relationship difficulties with his ex-fiancée.  At that time, he was diagnosed with adjustment disorder with mixed disturbance of emotions and conduct.  He subsequently attended group therapy with a diagnosis of adjustment disorder.  In January 1987, he was seen in the mental health clinic due to recent separation.  

The Board notes that the Veteran's service treatment records for his period of service from 1989 to 2001 continued to show psychiatric difficulties.  In February 1996, he was seen for a suicide attempt with diagnosis of major depression.

In September 2003, the Veteran was seen at Gibson Hospital for a drug overdose and depression with suicidal tendency.

VA treatment records dated in December 2003 reflect history of depression and bipolar disorder.

On VA treatment in February 2004, the Veteran reported problems with depression all throughout his term in service.  At that time, he was diagnosed with bipolar disorder, not otherwise specified, currently depressed.
 
Continued VA treatment records reflect assessment of bipolar disorder with depressed mood.  

An August 2016 statement from B.F. reflects that he grew up with the Veteran and they remained friends.  He indicated that he kept in touch with the Veteran while he was in service for the period from 1984 to 1989, and he noticed that the Veteran had become easily irritated, more distrustful of others, and kept an emotional distance.  When he left service, he was more withdrawn and did not have relationships with family members as he used.  Overall, B.F. expressed that the Veteran was not the same person as he was prior to service.

A September 2016 mental disorders disability benefits questionnaire reflects that the examiner reviewed the Veteran's service treatment records and post-service VA treatment records, and performed a mental status examination.  

After the review and evaluation, the examiner diagnosed major depressive disorder, recurrent, moderate.  She opined that the Veteran's major depressive disorder more likely than not began in military service, continued uninterrupted to the present, and was aggravated by his residuals of injuries to the lumbar and cervical spine.  She noted that service treatment records dated in the 1980s revealed diagnosis of adjustment disorder and situational reaction with depressed mood, as well as treatment for marital issues and report of a suicidal gesture in 1985.  VA treatment records from 2003 to 2015 revealed diagnosis of bipolar disorder, depressed type, and that he was stressed because of his back pain.

In sum, the record reflects current diagnoses of bipolar disorder and major depressive disorder.  As to nexus to service, the Board notes the September 2016 psychologist's opinion relates the onset of the Veteran's major depressive disorder to service.  There is no contrary opinion of record.

The Board acknowledges that, as discussed above, the period of the Veteran's service from November 8, 1989 to July 20, 2001 has been determined to be a bar to VA benefits, and that service treatment records from this period do reflect treatment for psychiatric disorder, .  However, the Veteran's service from 1980 to 1989 is not a bar to VA benefits, and service treatment records also reflect psychiatric diagnosis and treatment from this period.  The private psychologist specifically refers to these treatment records in support of her opinion, and relates onset of disability to this period.

Accordingly, and resolving all reasonable doubt in favor of the Veteran, the Board concludes that major depressive disorder had its onset during active service.  Service connection for major depressive disorder is therefore warranted. 38 C.F.R. § 3.303. 


ORDER

The issue of whether the Veteran's character of discharge for the period of service from November 8, 1989 to July 20, 2001 is a bar to VA compensation benefits is reopened.

The character of discharge for the period of service from November 8, 1989 to July 20, 2001 is a bar to VA compensation benefits.

As there was no CUE in the December 2004 administrative rating decision that determined that the character of discharge for the period of service from November 1989 to July 2001 is a bar to VA compensation benefits, a motion with regard to this decision is denied.

The service-connection claim for depression is reopened.

Service connection for major depressive disorder is granted.





REMAND

Although the Board regrets the delay, upon review of the claims file, the Board finds that additional development on the remaining claims on appeal is warranted.

Headaches

The Veteran contends that he is entitled to service connection for a headache disorder.

The Veteran was afforded a VA examination in March 2015, at which time the examiner opined that headaches were less likely as not incurred in or caused by the in-service headache pain.

However, further VA treatment records dated in 2015, including physical therapy reports and consultations indicating headaches and head pain potentially associated with the Veteran's service-connected cervical spine disorder.  The 2015 examiner did not address service connection on a secondary basis.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Given that the record raises the issue of entitlement to service connection for headaches on a secondary basis, the Board believes that an additional examination and opinion is necessary to resolve the claim.





Service Connection for Left Arm and Left Leg

The Veteran contends that he is entitled to service connection for a left arm and a left leg disability, to include as secondary to his service connected cervical spine and lumbar spine disabilities, respectively.

The Board notes that the Veteran was afforded a VA peripheral nerves examination in March 2015, at which time a disorder of the left arm or left lower extremity were not identified.

However, VA treatment records do discuss potential peripheral nerve problems related to the left arm and left lower extremity.  For example, June 2015 EMG studies showed left ulnar neuropathy at the elbow.  In July 2015, the Veteran identified similar problems with back pain radiating to the legs.   In August 2015, the Veteran complained of a tingling sensation down the bilateral arms and into the bilateral little and ring fingers.  An August 2015 report notes diagnosis of left cubital tunnel syndrome.  It was noted that the Veteran was to undergo bilateral lower extremity EMG studies in August 2015; however, no report is of record.

Given the foregoing, Board believes that the Veteran should be afforded a VA peripheral nerves examination to determine the nature and etiology of any left arm or left leg disability, if present.

In addition, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Given that the record reflects that there might be additional relevant treatment records, including bilateral lower extremity EMG findings, any outstanding records of VA treatment records should be obtained.




Increased Rating for Lumbar Spine and Cervical Spine Disorders

The Court of Appeals for Veterans Claims in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing conditions, and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.

The Board notes that the Veteran was afforded a VA examination pertaining to the cervical and lumbar spine in March 2015.  Review of the examination report reveals that range of motion testing in passive motion, weight-bearing, and nonweight-bearing situations were not conducted.  In light of Correia, the VA examination is incomplete, and the Veteran must be provided a new VA examination with respect to the cervical and lumbar spine which provides range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing conditions.

To the extent that the new VA examiner is asked to discuss any related neurological impairment and any neurological impairment is to be considered when addressing the claim for increased rating for the cervical and lumbar spine disabilities, the matter of entitlement to an increased rating for radiculopathy of the right upper extremity and right lower extremity is inextricably intertwined with the claims for increased ratings.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

In addition, given that the Board is remanding the matters of entitlement to service connection for left upper and lower extremities disorders for peripheral nerves examination,  the examiner should also be asked to determine the nature and extent of his right upper and right lower extremity radiculopathy.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).

Earlier Effective Date

In his May 2015 notice of disagreement (NOD), the Veteran expressed disagreement with not only the ratings assigned for the right upper extremity and right lower extremity radiculopathy disabilities, but also the effective date for the award of service connection for the disabilities.  However, in the May 2017 statement of the case (SOC), the AOJ only addressed whether the Veteran was entitled to higher ratings for the disabilities.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that in circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to direct that a SOC be issued.   The Board must accordingly remand these matters for issuance of a SOC.

Accordingly, the case is REMANDED for the following action:

1. Assist the Veteran in associating with the claims folder updated treatment records, including updated VA treatment records, to include any updated EMG findings.

2.  Refer the electronic claims file to an appropriate medical professional for opinion pertaining to the claimed headache disorder.  The entire claims file must be made available to the designated examiner.  If additional examination is deemed necessary, one should be provided.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's claimed headache disorder:

(1) had its onset in service or is otherwise medically related to service; or

 (2) was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by a service connected disability, to specifically include residuals of cervical spine injury with degenerative changes.

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.

The examiner is asked to consider and address the Veteran's headaches noted in service and his report of headaches in and continuously since service, as well as post-service complaints of headaches related to cervical spine pain.  The examiner is also advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.  

3.  The AOJ should also refer the electronic claims file to an appropriate medical professional for peripheral nerves for examination and opinion pertaining to the claimed left arm/left leg disorders and to ascertain the current severity and manifestations of the Veteran's service-connected right upper extremity and right lower extremity radiculopathy.  The entire claims file must be made available to the designated examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, to include consideration of whether updated EMG studies are warranted-and all clinical findings should be reported in detail.  If EMG studies are not deemed warranted, the examiner should state so and provide any reasoning behind the determination.

Left Arm and Left Leg- The examiner should identify all left arm and left leg disorders.  Then, with respect to each diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder:

(1) had its onset in service or is otherwise medically related to service; or

(2) was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by a service connected disability, to specifically include residuals of cervical spine injury with degenerative changes and residuals of injury of the lumbar spine.

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.

Right Arm and Right Leg- With respect to the service-connected right upper and lower extremity radiculopathy, the examiner should identify the nerve or nerves involved and determine the manifestations and severity.  The examiner should also comment on the impact of the Veteran's right upper and lower extremity radiculopathy disabilities on his ability to work.  

The examiner must provide a complete rationale for all the findings and opinions.

4.  Schedule the Veteran for a VA examination(s) to ascertain the current severity and manifestations of the Veteran's service-connected cervical spine and lumbar spine disabilities and any related neurological manifestations.

The claims file should be made available to the examiner for review in connection with the examination. 

In particular, the examiner should be directed to perform range of motion testing to determine the extent of limitation of motion.  Additionally, the examiner must include range of motion testing in the following areas:

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

The examiner should indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the cervical or lumbar spine is used repeatedly over a period of time. Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

The examiner should specifically indicate whether, and at what point during, the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

IF THE EXAMINATION DOES NOT TAKE PLACE DURING A FLARE, THE EXAMINER MUST GLEAN INFORMATION REGARDING THE FLARES' SEVERITY, FREQUENCY, DURATION, AND FUNCTIONAL LOSS MANIFESTATIONS FROM THE VETERAN, MEDICAL RECORDS, AND OTHER AVAILABLE SOURCES.  EFFORTS TO OBTAIN SUCH INFORMATION MUST BE DOCUMENTED.  If there is no pain and/or no limitation of function, such facts must be noted in the report.

The examiner should also indicate if there is ankylosis of the spine or resultant neurological impairment.  If there is neurological impairment, and particularly with regard to the service-connected right upper and right lower extremity radiculopathy, the examiner should identify the nerve or nerves involved and determine the manifestations and severity.  The examiner should specifically address whether the Veteran's cervical and lumbar spine disabilities are productive of left upper or left lower extremity radiculopathy.

The examiner should also comment on the impact of the Veteran's cervical spine, lumbar spine and radiculopathy disabilities on his ability to work.  

The examiner must provide a complete rationale for all the findings and opinions.

5.  Provide the Veteran with a Statement of the Case as to the issues of the entitlement to effective dates earlier than September 22, 2014, for the award of service connection for right lower extremity radiculopathy and right upper extremity radiculopathy. That decision should reflect consideration of any argument and evidence submitted by the Veteran.

The Veteran should be advised of the time period in which to perfect an appeal as to this issue. 

If the Veteran perfects an appeal, the claim should be certified to the Board and after any necessary development has been completed.

6.  After completing any additional notification or development deemed necessary, the AOJ should readjudicate the Veteran's claims.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


